Title: From George Washington to Major General Israel Putnam, 22 February 1779
From: Washington, George
To: Putnam, Israel


Dear Sir
Head Quarters Middle Brook 22d Feby 1779.

A Committee appointed by the Council of the State of Massachusetts Bay to inquire into the conduct and behaviour of the Officers both Civil and Military doing duty at Springfeild, having preferred Complaints against Colo. David Mason, Colo. Smith Dy Qr Mr and Major Eyres, the Congress have by a Resolve of the 11th instant (Copy of which you have inclosed) directed me to order a Court Martial upon the several persons accused of Misdemeanors—Reading being the nearest post to which the parties can with any convenience repair, I must desire you to give them due notice and order a Court Martial to sit for their trial. You will be pleased to furnish them with a Copy of the Charges and allow them a reasonable time to collect and summon their Evidences, if they should not be already prepared—When the Court has compleated the Business be pleased to forward the proceedings that I may transmit them to Congress. I inclose you all the papers relative to this transaction that have come to my hands, which you will lay before the Court for their information.
Inclosed you have a Copy of the Arrangement of the Connecticut line, but as some Alterations may have since happened from Resignations and other causes, it is sent up by the Board of War for a revisal before the Commissions are issued. Should any dispute of Rank remain, it must be determined by the Regulations established by Congress for the settlement of Rank and published in the General Orders of 24 Novr Ulto—Copy of which has been transmitted to your Deputy Adt Genl—Should any promotions take place by Resignation or otherwise they are to be filled up regimentally as high as Captains and from thence upwards in the line of the State—When the Arrangement has been revised be pleased to return it to me with your remarks if any, and with any claims of Rank that may be made. Be pleased also to inform the Officers that when Commissions are once issued, there will be no future admission of any claims whatever. I am &c.
